Citation Nr: 0801665	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for pain of the left 
shoulder, arm, and hand, secondary to service-connected 
residuals of fracture of C-4 and C-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1973 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied entitlement to service connection for 
pain of the left shoulder, arm, and hand.  

The veteran presented testimony at a personal hearing in 
February 2006 before the undersigned.  This claim was 
previously before the Board and was remanded in May 2006 and 
March 2007 for additional development.  The claim has been 
returned to the Board for appellate review.


FINDING OF FACT

The competent and probative medical evidence of record does 
not show a current diagnosis of a disability of the left 
shoulder, arm, and hand.  


CONCLUSION OF LAW

Entitlement to service connection for pain of the left 
shoulder, arm, and hand, claimed as secondary to service-
connected residuals of fracture of C-4 and C-5 is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, November 
2005 and April 2007; a rating decision in August 2003; a 
statement of the case in June 2004; and supplemental 
statements of the case in October 2004 and May 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in September 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran seeks entitlement to service connection for pain 
of the left shoulder, arm, and hand, secondary to service-
connected residuals of fracture of C-4 and C-5, currently 
evaluated as 30 percent disabling.  He contends that the pain 
begins in his neck and goes down his left shoulder to his arm 
and hand.  The veteran stated that he took medication for 
pain and to relax muscles in his legs and arms. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as other organic diseases of the 
nervous system, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2007).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service medical records show that the veteran was in an 
automobile accident in October 1974 and suffered a C4-5 
fracture dislocation.  A neurological examination showed 
moderate triceps weakness bilaterally and extensor weakness.  
The sensory examination was intact.  The deep tendon reflexes 
showed the triceps to be bilaterally decreased.  The final 
diagnosis was fracture dislocation, C5, cervical vertebra, 
with associated weakness of C5 nerve root bilaterally.  
Because of the predicted long period of convalescence, a 
physical evaluation board in February 1975 found him unfit 
for duty because of physical disability.  

At a VA examination in March 1976, neurological findings of 
the left upper extremity were not shown.  Thus, there is no 
medical evidence of record showing that a neurological 
deficit of the left upper extremity manifested to a 
compensable degree within one year following separation from 
service.

A December 1978 VA neurological examination was normal.  At a 
November 1979 VA orthopedic consultation, the examiner noted 
that the veteran had had a complete neurologic recovery.  At 
an examination in April 1980 for entrance into the National 
Guard, the veteran denied having or having had painful 
shoulder or elbow, or swollen or painful joints.  On 
examination, there was no neurological deficit.  On VA 
examination in March 1982, no neurological deficit was noted.  
His upper limbs were normal and no motor weakness detected.  
There was no atrophy of the muscles.  At a VA examination in 
March 1995 the veteran's complaints included intermittent 
numbness in arms and hands lasting for a few seconds.  His 
neurological examination was normal.  

In June 2002 the veteran submitted a claim stating he was 
experiencing intermittent severe pain in his neck, shoulder, 
left arm, and left hand for periods of two to three days 
occurring once a month or more.  At a May 2002 VA neurology 
consultation, he had chronic pain with no weakness or reflex 
changes.  He had mild numbness of some digits of the left 
hand and the inner aspect of the left forearm.  The examiner 
noted possible chronic cervical radiculopathy.  

At a VA neurological examination in May 2004, of his left 
upper extremity, the veteran described that his numbness was 
more of a pain sensation that came down from his neck his 
lateral arm and into the top of his hand that had not 
changed.  He reported onset of left arm numbness two years 
earlier.  On examination, weakness was not shown.  There was 
no atrophy or edema.  Muscle bulk was within normal limits.  
Vibration and position sensations were preserved.  He did not 
have any pain or numbness sensations on examination when 
asked.  

At a June 2004 consultation the veteran reported onset of 
pain approximately two to three years earlier in all four 
extremities, most severe in his left upper extremity.  In his 
left upper extremity the pain radiated from his shoulder to 
the dorsal surface of his left hand.  He denied numbness, 
burning pain, or pain radiating from his neck.  He had normal 
muscle bulk and tone in bilateral upper extremities and his 
strength was normal.  Nerve conduction studies (NCS) and an 
electromyograph (EMG) in June 2004 revealed a normal 
electrodiagnostic study with no evidence of a left cervical 
radiculopathy at that time.  

A lay statement from his wife received in August 2004 
provided her observations of the left arm symptoms 
experienced by the veteran and the effect on his activities. 

VA outpatient treatment records show that in August 2004 the 
veteran still complained of left arm pain.  When seen in 
September 2004, the normal electrodiagnostic study was noted 
and that neurology indicated that there was no intervention 
at that time unless the veteran developed weakness.  His pain 
medication for neuropathy was increased.  However, the 
following month it was decreased to the previous dose level 
due to side effects.

At the February 2006 hearing, the veteran testified that he 
continued to have pain in his left upper extremity for which 
he took medication.  He also testified that he had difficulty 
with fine motor skills with his left hand and when he was 
experiencing pain in his left upper extremity he had 
difficulty in lifting things.  His left upper extremity also 
lacked strength when performing actions like trying to pull 
on his boots.  

At a VA neurology examination in May 2007 the EMG studies 
were normal of the bilateral upper extremities.  He described 
experiencing sharp pains in all four extremities but was 
unable to identify any aggravating factors.  The examiner 
noted that the NCS/EMG study in 2004 was normal with 
bilateral median sensory NCS and right radial sensory NCS 
being within upper limits of normal.  A cervical 
radiculopathy screen performed on the left was negative.  The 
veteran could not say that things had significantly changed 
or worsened in recent years.  After testing, the impression 
was a normal study.   

Comments by a VA medical examiner noted the EMG study of 
bilateral upper extremities was normal with no evidence of 
cervical radiculopathy.  The veteran had chronic pain of an 
unclear etiology.  The examiner opined that based upon 
available information and examination there was not a 
diagnosis found for radiculopathy of the left upper 
extremity.  The veteran was under treatment for chronic pain 
which he reported having in all extremities.  The examiner 
further opined that the veteran's chronic pain was as likely 
as not aggravated by his service connected neck condition 
although not to a known specific degree.  

After review of the complete record, entitlement to service 
connection for pain of the left shoulder, arm, and hand is 
not established.  

The veteran does not contend nor does the record show that 
service connection for a left upper extremity disorder on a 
direct basis is warranted.  Service medical records do not 
show a diagnosis of a chronic left upper extremity disorder.  
Manifestation of a neurological disorder of the left upper 
extremity is not shown within the applicable presumptive 
period.  For many years post service, the evidence of record 
does not show left upper extremity complaints, findings, or 
diagnosis.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxon v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In short, no medical opinion or 
other medical evidence relating the veteran's left upper 
extremity complaints of pain to service or any incident of 
service has been presented.

Furthermore, there is no medical evidence linking the 
veteran's claimed left upper extremity disorder with a 
service-connected disorder.  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002).  However, in this case, the medical evidence 
does not render plausible a claim that the complaints of pain 
in the left upper extremity constitute a medical disability.  
There is no competent medical evidence of a current diagnosis 
of a left upper extremity disorder.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The Board notes that a 
medical examiner opined that the pain in the left upper 
extremity was aggravated by the service-connected cervical 
spine disorder; however, as there is no current diagnosis of 
a left upper extremity condition, there can be no valid claim 
on an aggravated basis.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board recognizes the contentions of the veteran and his 
spouse as to his left upper arm symptoms and the service-
connected cervical spine disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, Vet. App. 398 (1995).  As a layperson, however the 
veteran and his spouse are not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis, or 
an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
these assertions do not constitute competent medical evidence 
that the veteran's pain of the left upper extremity is linked 
to service or to a service-connected disability.

Based upon the foregoing, the Board finds that there is no 
competent medical evidence that the appellant currently has a 
left upper extremity disorder which has been linked to 
service or to a service-connected disability.  Although the 
veteran complains of pain of the left upper extremity, there 
is no probative, competent medical evidence of record of a 
current diagnosis of a medical disability.  No probative, 
competent medical evidence exists of a relationship between 
pain in the left upper extremity and any continuity of 
symptomatology asserted by the appellant.  McManaway v. West, 
13 Vet. App. 60 (1999) (where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish a nexus between the continuous 
symptomatology and the current claimed condition); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

Lacking a current medical diagnosis of a left upper extremity 
condition which can be linked to service or to a service-
connected disability, service connection for pain of the left 
shoulder, arm, and hand must be denied.  Since the 
preponderance of the evidence is against the claim of 
service-connection for pain of the left shoulder, arm and 
hand either on a direct basis or as secondary to the service-
connected residuals of fracture of C-4 and C-5, the benefit 
of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for claimed pain of the left shoulder, arm 
and hand is denied.


ORDER

Entitlement to service connection for pain of the left 
shoulder, arm, and hand, secondary to service-connected 
residuals of fracture of C-4 and C-5 is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


